Citation Nr: 1223201	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  06-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for claimed bilateral pes planus. 

2.  Entitlement to service connection for a claimed left ankle disorder, to include on a secondary basis.


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served in the Army Reserve from June 1982 to February 2000 with verified periods of active duty for training (ACDUTRA) that included periods from June to September 1982 and from January to October 1983. 

The personnel records referable to the Veteran's service in the Reserve show that he received both "inactive duty points" and "active duty points" from June 1994 through May 1995 and only "inactive duty points" from June 1995 through May 1997.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the RO.

In January 2011, the Board granted service connection for the residuals of a right inguinal hernia and remanded other issues.

In a May 2012 rating decision, the RO granted service connection for a right ankle disability.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for a left ankle disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have had pre-existing flat feet that were asymptomatic at the time he entered the Reserve.

2.  The pre-existing bilateral flat feet is shown to have increased in severity in connection with the Veteran's periods of active duty for training in the Reserve.

3.  The pre-existing bilateral flat feet is shown as likely as not to have chronically worsened beyond natural progress by injury sustained during his periods of active duty for training.  



CONCLUSION OF LAW

The Veteran's disability manifested by bilateral pes planus was aggravated by his periods of active duty for training.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A November 2003 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  Additional letters were sent in June 2004, January 2008, March 2010, and January 2011.  

The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication in May 2012. 

The claims file contains treatment records identified by the Veteran, VA treatment records, the report of a March 2011 VA examination (and addendum), and Social Security Administration (SSA).  VA has a duty to ensure that its examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the report is adequate.  The duty to assist in the gathering of records and a VA examination has been met and the RO has substantially completed the January 2011 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claim.  Although worker's compensation records were not obtained, the records pertain to his shoulder and right knee.  There is no possibility that these records would substantiate the claim as the disability has not worsened beyond natural progress.  He has been given ample opportunity to present evidence and argument in support of his claim.  

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  

The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).


II.  Merits of the Claim

The Veteran asserts that his flat feet preexisted service and were worsened by running in boots during service.  (See April 2004 Written Statement and November 2004 Notice of Disagreement).

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

When no preexisting condition is noted at the time a Veteran enters service, the presumption of soundness arises and he is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011).

Service connection for some disorders, including arthritis, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).

In general, every "Veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

"Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training." 38 U.S.C.A. § 101(21)(A).  

Aside from active duty, the term "active military, naval, or air service" includes "any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(B).

Although an ACDUTRA claimant does not need to show that his training proximately caused the worsening of his preexisting disability, the definition of aggravation in 1153 incorporated by 101(24) requires that an ACDUTRA claimant establish that there was a causal relationship between the worsening of the claimant's preexisting condition and his ACDUTRA.  See Donellan v. Shinseki, 24 at 167.

Service connection may also be granted for injuries incurred while on Inactive Duty for Training (INACDUTRA), but not for disease. 38 U.S.C.A. § 101(24).  INACDUTRA is defined as other than full-time training performed by Reserve. 38 U.S.C.A. § 101(23).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its entirety.  Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993). 

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other information submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that, at enlistment, the Veteran was found to have bilateral flat feet that were noted to be asymptomatic.  A January 1984 service examination noted no foot trouble.  

The May 1995 service treatment records indicated that the Veteran's bilateral flat feet were noted to be painful during a period of training.  He was given a profile and permitted to wear sneakers for 48 hours.  He was referred for further evaluation because he had had this before during "AT."  An examination noted that he had fairly painful pes planus that was flexible.  

In connection with a June 1999 Service Report of Medical History, the Veteran noted having foot trouble due to flat feet.  Due to various conditions, including a history of flat feet, he was found not to be qualified for retention.      

The Veteran was afforded a VA examination in June 2004.  The claims file was reviewed by the examiner.  He was wearing special shoes with inserts.  He was diagnosed with "flat feet bilaterally, service connected, symptomatic."  

The Veteran underwent another VA examination in March 2011.  The VA examiner reviewed the claims file.  The Veteran told the VA examiner that he was diagnosed with "fallen arches."  He stated that, in 1985, he had bilateral foot pain and was seen by a private orthopedist and that x-ray studies revealed hairline fractures of both feet.  He was treated with a walking foot splint for three weeks.  

The Veteran was diagnosed with pes planus, inherited.  The VA examiner also noted that the clinical examination revealed natural progression consistent with aging.  The examiner noted that the pes planus had been present and asymptomatic prior to service and that there were no service medical records that revealed complaints.  The examiner opined that it was "at least as likely as not that the pes planus did not increase or progress more than would be naturally expected with aging during that time period."

A careful review of the service treatment records tends to show that the Veteran's flat feet were noted to be symptomatic during a period of what appeared to be "AT" in May 1995.  He was permitted to wear sneakers for at least 48 hours after his flat feet were noted to be fairly painful.  

To the extent that the Veteran is shown to be unable to wear standard footware during this period of "AT" because of increased foot pain, his lay assertions that his bilateral pes planus had increased in severity due to wearing boots during his service are found to be credible.  It is also found on review of the service treatment records that the Veteran had at least one other episode of foot problems during training.  

Moreover, this is confirmed by the Veteran's own statements made in connection the service examination in June 1999 when he reported having foot trouble in the form of flat feet and was found to be unfit for retention.  

While the March 2011 VA examiner's opinion is found to be persuasive in showing that the Veteran's flat feet disability had increased in severity over time, the finding that the clinical picture was consistent with that of normal progression due to aging is shown to be unsupported by the record in that the examiner appears to have based his statement on the fact that there were no related complaints reported during periods of active training in 1982 and 1983.  Clearly, the VA examiner did not account for the medical evidence showing treatment for symptomatic pes planus in May 1995 during an apparent period of "AT."  

In addition, on its face, the VA examiner's opinion that it was "at least likely as not that the pes planus did not increase or progress more than would be naturally expected with aging" during service is limited in its scope and is not sufficient to rebut the presumption of aggravation that arises in this case.  

Accordingly, given the Veteran's credible lay assertion and the supporting medical documentation, the Board finds the evidence to be in relative equipoise in showing that the pre-existing flat feet as likely as not was aggravated by the Veteran's periods of active duty for training in the Reserve.  

Lay persons are limited to attesting to factual matters of which they have first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

Here, the Board finds the Veteran's credible lay assertion to be sufficient in establishing a continuity of symptomatology referable to flat feet beginning in connection with periods of active duty for training.    

Accordingly, on this record, service connection is warranted.  


ORDER

Service connection for bilateral pes planus is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2011). 

The Board notes that the Veteran underwent a VA examination of the left ankle in March 2011.  However, the VA examination does not include an opinion as to whether it is as least as likely as not that claimed left ankle disorder is causally related to the service-connected knee disability.  

Therefore, a remand must be undertaken to obtain an opinion.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran essentially asserted that his left ankle was caused by his service-connected ankle and knee disabilities (i.e., all interconnected).  Thus, his assertions represent an alternative theory of secondary service connection that has not been addressed by the RO or March 2011 VA examiner.

The Veteran received Worker's Compensation for a right knee injury, as indicated from SSA findings.  The RO should attempt to obtain these records which may be pertinent to his VA claim.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to request that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable VA to obtain worker's compensation records.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified that the records were not obtained and notified of the efforts needed to be taken to obtain them.

2.  The RO then should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the March 2011 VA examination report (or a suitable substitute if that examiner is unavailable), for the purpose of preparing an addendum that includes an opinion as to whether it is at least as likely as not that the Veteran has a current left ankle disability that was proximately due to or the result any service-connected disability involving the lower extremities.  All necessary special studies or tests should be accomplished.  

The examiner who is designated to examine the Veteran should review the evidence in the claims folder, including a complete copy of this REMAND
and acknowledges such review in the examination report.  

The report of examination should contain a detailed account of all manifestations of the left ankle disability.  Based on a review of the claims folder and results of the examination, the examiner should furnish an opinion with respect to the following questions:

Whether any current left ankle disability at least as likely as not was caused or aggravated by a service-connected disability?  The examiner should set forth a complete rationale underlying any conclusion or opinion expressed, to include identifying any supporting specific evidence.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.  

3.  After completing the requested actions, and any additional notification and development deemed warranted, the RO should readjudicate the claim of service connection, to include on a direct and secondary basis, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


